COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                 No. 08-15-00203-CR
IN RE MICHAEL GEOFFREY
PETERS,                                          §              ORIGINAL PROCEEDING

RELATOR.                                         §          ON WRIT OF HABEAS CORPUS

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of habeas corpus

and concludes Relator’s petition for writ of habeas corpus should be dismissed for want of

jurisdiction, in accordance with the opinion of this Court. We therefore dismiss the petition for

writ of habeas corpus. We further order that this decision be certified below for observance.


       IT IS SO ORDERED THIS 15TH DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.